DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 16 and 17 in the reply filed on 05 April 2021 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 April 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (US 20120178123).
	With respect to claim 1, Rosen discloses a bioreactor comprising a tank (Figure 2:250) capable of being operated for a repeating work period.  The tank receives a culture medium comprising photosynthetic microorganisms from a feeding vessel (Figure 2:230), and a light source (Figure 2:245) is arranged to emit incident light having a chosen incoming light intensity in the direction of the tank.  This is described in at least paragraphs [0034]-[0037].  The bioreactor further includes at least one sensor (Figure 2:215) and a temperature regulator (not depicted) capable of increasing and decreasing the temperature of the culture medium in the tank.  A control (Figure 2:225) adjusts the temperature of the culture medium to a low set point suitable for cell proliferation during a first period and to a high set point suitable for inducing cellular stress during a second period.  Paragraphs [0034] and [0035] state that the sensor 215 measures temperature continuously (“a dynamic control system 210 that includes at least one sensor 215”), and that the amount of “perturbation material 242” added to the tank is adjusted by the controller based on information obtained by the sensors (“Controller 225 is shown coupled to adjust the amounts of an environmental perturbation material 242, nutrients 243 added to the bioreactor medium, and the output of light source 245”).  Paragraphs [0021]-[0033] teach that techniques other than the addition of a “perturbation material” may be used to impart a stress on cells, including 
	Alternatively, it is noted that Rosen discloses all structural limitations set forth in independent claim 1, and therefore there is a presumption that the Rosen device is fully capable of being operated in the claimed manner.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.   See MPEP 2114.



	With respect to claims 4, 5 and 17, Rosen discloses the apparatus as described above.  Rosen additionally recognizes that light intensity may be varied in order to switch between intensity values that are optimized for cell growth and values that are optimized for inducing lipid production.  See, for example, paragraphs [0031] and [0035].  It would have been obvious to arrive at a value between 100 and 2,000 µmol quanta m-2 s-1 (for example, 250 µmol quanta m-2 s-1) through routine experimentation.

	With respect to claims 6 and 7, Rosen discloses the apparatus as described above.  As noted above, Rosen teaches that a controller (Figure 2:225) is part of a dynamic control system (Figure 2:210) configured to operate the tank at a chosen cell culture concentration during a work period.  Paragraph [0035] states that light sensors are used measure an outgoing light intensity (“light quantity”).

	With respect to claim 16, Rosen discloses the apparatus as described above.  Those of ordinary skill would have additionally found it obvious to optimize cell culture concentration through routine experimentation to arrive at desired culture concentrations.  The Rosen device is fully capable of maintaining a cell culture concentration less than or equal to 1.0 g/l during the working period.

Claims 1-7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (US 20120178123) in view of Laustsen (US 20160281044)1.
	As discussed in the rejections above, it is believed that the claims are unpatentable over the teachings of Rosen.  Although Rosen does not expressly state that the controller fixes the low and high setpoint values using data relating to the growth rate of the cell culture, it would have been obvious to do this because Rosen states that stress inducing means are controlled based on sensor information, and because Rosen identifies temperature as a stress inducing means.  
	In the event that Rosen alone does not read on these claim limitations regarding the operation of the controller (and in the event that controller limitations do not represent intended use recitations that are allocated reduced patentable weight in the context of an apparatus claim), Rosen does not disclose each and every limitation.
	Laustsen, however, makes it clear that it is known in the art to calculate an optimum temperature setpoint value during cell culture using sensor data relating to cell growth (i.e. cell density detectors).  Laustsen states in at least paragraphs [0034], [0067]-[0069], [0110] and [0118] that it is a common practice to grow cells in a bioreactor up to a desired cell density at a first temperature, and then to change the temperature to a new set point in order to stress the cells and promote the expression of a desired product at a second temperature.  Laustsen states that the transition to the second temperature begins when sensors determine that the cell density (e.g. growth rate) has increased up to a desired level.  Laustsen further states in at least paragraph 
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the controller of Rosen is configured to fix the low and high setpoint values after the reception of data relating to cell growth rate.  Laustsen teaches that the transition from a first temperature optimized for cell growth to a second temperature optimized for product formation should occur when the growth rate has reached a predetermined value, and that sensors may be used to automatically and dynamically determine changes in cell density/growth rate.  Laustsen also directly states that a “person skilled in the art knows how to find the optimal…temperature” for a variety of situations, including working periods designed to encourage cell growth and working periods designed to encourage product formation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Mars (US 20150322392), Roux Dit Buisson (US 20130078708) and Wilkerson (US 20090148931) references disclose the state of the art regarding bioreactors comprising a temperature regulator configured to induce cellular stress to photosynthetic microorganisms to produce conditions that favor product formation over cell growth.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/NATHAN A BOWERS/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This rejection is made in the alternative to the 35 U.S.C. 103 rejections involving Rosen alone